 


110 HR 83 IH: Asian Carp Prevention and Control Act
U.S. House of Representatives
2007-01-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS
1st Session
H. R. 83 
IN THE HOUSE OF REPRESENTATIVES 
 
January 4, 2007 
Mrs. Biggert (for herself and Mr. Petri) introduced the following bill; which was referred to the Committee on the Judiciary
 
A BILL 
To amend section 42 of title 18, United States Code, popularly known as the Lacey Act, to add certain species of carp to the list of injurious species that are prohibited from being imported or shipped. 
 
 
1.Short titleThis Act may be cited as the Asian Carp Prevention and Control Act.
2.Addition of species of carp to the list of injurious species that are prohibited from being imported or shippedSection 42(a)(1) of title 18, United States Code, is amended by inserting after Dreissena polymorpha; the following: of the black carp of the species Mylopharyngodon piceus; of the bighead carp of the species Hypophthalmichthys nobilis; of the silver carp of the species Hypophthalmichthys molitrix; of the largescale silver carp of the species Hypophthalmichthys harmandi;. 
 
